Exhibit 10.2

 

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED
PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

This FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED PROPERTY MANAGEMENT AND
LEASING AGREEMENT (the “Amendment”) is made and entered into as of this 23rd
 day of June, 2008 by and among BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a
Maryland corporation (“BH OP REIT”), BEHRINGER HARVARD OPPORTUNITY OP I, LP, a
Texas limited partnership (“BH OP”), BEHRINGER HARVARD OPPORTUNITY MANAGEMENT
SERVICES, LLC, a Texas limited liability company (“BHOMS”), HPT MANAGEMENT
SERVICES LP, a Texas limited partnership (“HPT” and collectively with BHOMS, the
“Manager”), Behringer Harvard Real Estate Services, LLC, a Texas limited
liability company (“BHRES”), and Behringer Harvard Cordillera, LLC, a Delaware
limited liability company, Behringer Harvard Whitewater, LLC, a Delaware limited
liability company, Behringer Harvard Northpoint LP, a Delaware limited
partnership, Behringer Harvard Alexan Voss, LLC, a Delaware limited liability
company, Behringer Harvard Augusta LP, a Delaware limited partnership, Behringer
Harvard Bent Tree LP, a Delaware limited partnership, Behringer Harvard TCU,
LLC, a Delaware limited liability company, Behringer Harvard Bowen Road LP, a
Delaware limited partnership, Behringer Harvard Frisco Square LP, a Delaware
limited partnership, Behringer Harvard Las Colinas LP, a Delaware limited
partnership, Behringer Harvard Regency LP, a Delaware limited partnership,
Behringer Harvard Northborough Tower LP, a Delaware limited partnership,
Behringer Harvard Rio Salado, LLC, a Delaware limited liability company,
Behringer Harvard Santa Clara LP, a Delaware limited partnership, Behringer
Harvard UVA, LLC, a Delaware limited liability company, Chase Park Plaza Hotel,
LLC, a Delaware limited liability company, The Private Residences, LLC, a
Delaware limited liability company, Behringer Harvard Alexan Nevada, LLC, a
Delaware limited liability company, Behringer Harvard Alexan Voss, LLC, a
Delaware liability company, and Behringer Harvard Ferncroft, LLC, a Delaware
limited liability company (each, individually, an “SPE” and, collectively, the
“SPEs”).  BH OP REIT, BH OP, BHOMS, BHRES and HPT together with the SPEs shall
be called the “Parties.”

 

WHEREAS, the BH OP, BH OP REIT and HPT previously entered into that certain
Property Management and Leasing Agreement dated September 20, 2005, as amended
and restated by the Amended and Restated Property Management and Leasing
Agreement dated March 9, 2006, and the Second Amended and Restated Property
Management and Leasing Agreement dated as of December 29, 2006 (as so amended,
the “Agreement”).

 

WHEREAS, BHRES and each SPE became a party to the Agreement pursuant to the
execution of a partial assignment and assumption of the Agreement.

 

WHEREAS, the Parties desire to amend the Agreement to explain how Management
Fees will be paid in respect of Properties owned by joint ventures, to decrease
the amount of oversight fees payable to Manager and to prohibit BH OP REIT and
BH OP from soliciting the employees of Manager and its affiliates during the
term of the Agreement and for the one-year period following the termination
thereof.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, do hereby agree, as follows:

 

1.                                       Defined Terms. Any term used herein
that is not otherwise defined herein shall have the meaning ascribed to such
term as provided in the Agreement.

 

2.                                       Amendment to Article I.  Article I of
the Agreement is hereby amended by adding Sections 1.12, 1.13 and 1.14, as
follows:

 

1.12                           “Economic Interest Percentage” means the
percentage of capital contributed directly or indirectly to the Joint Venture as
compared with the total capital contributed to the Joint Venture by all of the
owners of the Joint Venture as the percentage shall be calculated in good faith
by the Owner.  Any in-kind contribution shall be considered in the calculation
of the Economic Interest Percentage and valued at the fair market value of the
contribution on the date of contribution as determined by the Owner.

 

1.13                           “Joint Venture” means an investment in a legal
organization formed to provide for the sharing of the risks and rewards in an
enterprise co-owned and operated for mutual benefit by two or more business
partners and established to acquire or hold Properties.

 

1.14                           “Oversight Fee” has the meaning set forth in
Section 5.1 hereof.

 

3.                                       Amendment to Section 5.1.  Section 5.1
of the Agreement is hereby deleted in its entirety and replaced with the
following:

 

5.1                                 Management Fees.  Owner shall pay Manager
property management and leasing fees in an amount equal to four and one-half
percent (4.5%) of Gross Revenues (the “Management Fee”) on a monthly basis from
the rental income received from the Properties over the term of this Management
Agreement.  Certain of these Properties may be owned by Joint Ventures.  When
Manager is not paid by the Joint Venture directly in respect of its services,
the compensation to be paid by the Owner to Manager will be calculated by
multiplying the Management Fee by the Economic Interest Percentage owned
directly or indirectly by the Owner in that Property.  In the event that Owner,
on or after January 1, 2008, contracts directly with a third-party property
manager not affiliated with Manager in respect of a Property for which the
Owner, in its sole discretion, has the ability to appoint or hire Manager as
property manager, Owner shall pay Manager an oversight fee (“Oversight Fee”)
equal to one-half of one percent (0.50%) of Gross Revenues of such Property to
compensate Manager for transition services to coordinate and align the systems
and policies of the third-party property manager with those of Manager.  In no
event will Owner pay both a Management Fee and an Oversight Fee to Manager with
respect to any Property.  If Manager subcontracts its responsibilities hereunder
to another person or entity, Manager shall be solely responsible for the payment
to the third party.  Manager’s compensation under this Section 5.1 shall apply
to all renewals, extensions or expansions of Leases that Manager has originally
negotiated. 

 

2

--------------------------------------------------------------------------------


 

In the event Manager assists with planning and coordinating the construction of
any tenant-paid finish-out or improvements, Manager shall be entitled to receive
from any such tenant an amount equal to not greater than five percent (5.0%) of
the cost of such tenant improvements.  The Management Fee includes the
reimbursement of the specified cost incurred by Manger of engaging another
person or entity to perform Manager’s responsibilities hereunder; provided,
however, that Manager shall be responsible for payment of all amounts to these
third parties.  Nothing herein shall prevent Manager from entering fee-splitting
arrangements with third parties with respect to the Management Fee.

 

4.                                       Amendment to Article VIII. 
Article VIII of the Agreement is hereby amended by adding Section 8.16, as
follows:

 

8.16                           Non-Solicitation.  During the period commencing
on the date on which this Agreement is entered into and ending one year
following the termination of this Agreement, neither BH OP REIT nor BH OP shall,
without Manager’s prior written consent, directly or indirectly, (i) solicit or
encourage any person to leave the employment or other service of Manager or its
affiliates or (ii) hire, on behalf of the BH OP REIT, BH OP, or any other person
or entity, any person who has left the employment of Manager or its affiliates
within the one year period following the termination of that person’s employment
with Manager or its affiliates.  During the period commencing on the date hereof
through and ending one year following the termination of this Agreement, neither
BH OP REIT nor BH OP shall, whether for their own accounts or for the account of
any other person, firm, corporation or other business organization,
intentionally interfere with the relationship of Manager or its affiliates with,
or endeavor to entice away from Manager or its affiliates, any person who during
the term of the Agreement is, or during the preceding one-year period was, a
customer of Manager or its affiliates.

 

5.                                       Continuing Effect.  Except as otherwise
set forth in this Amendment, the terms of the Agreement shall continue in full
force and effect and shall not be deemed to have otherwise been amended,
modified, revised or altered.

 

6.                                       Counterparts.  The Parties agree that
this Amendment has been or may be executed in several counterparts, each of
which shall be deemed an original, and all counterparts shall together
constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first written above.

 

 

 BEHRINGER HARVARD OPPORTUNITY
REIT I, INC.

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate

 

 

Development & Legal

 

 

 BEHRINGER HARVARD OPPORTUNITY
OP I, LP

 

 

 

 

By:

BHO, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 BEHRINGER HARVARD OPPORTUNITY
MANAGEMENT SERVICES, LLC

 

 

 

 

 

By:

IMS, LLC,

 

 

its manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 HPT MANAGEMENT SERVICES LP

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate

 

 

Development & Legal

 

4

--------------------------------------------------------------------------------


 

 

 

 BEHRINGER HARVARD REAL ESTATE
SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD CORDILLERA,
LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD WHITEWATER,
LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD NORTHPOINT LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD ALEXAN VOSS,
LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

5

--------------------------------------------------------------------------------


 

 

 

 BEHRINGER HARVARD AUGUSTA LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD BENT TREE LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD TCU, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD BOWEN ROAD LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD FRISCO SQUARE
LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

6

--------------------------------------------------------------------------------


 

 

 

 BEHRINGER HARVARD LAS COLINAS LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD REGENCY LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD
NORTHBOROUGH TOWER LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD RIO SALADO,
LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD SANTA CLARA LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

7

--------------------------------------------------------------------------------


 

 

 

 BEHRINGER HARVARD UVA, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 CHASE PARK PLAZA HOTEL, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 THE PRIVATE RESIDENCES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD ALEXAN
NEVADA, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

 

 

 

 

 

 BEHRINGER HARVARD ALEXAN VOSS,
LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

8

--------------------------------------------------------------------------------


 

 

 

 BEHRINGER HARVARD FERNCROFT,
LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

9

--------------------------------------------------------------------------------